In a proceeding pursuant to CPLR article 78 to review appellant’s determination, dated April 2, 1975, which, after a hearing, denied petitioner’s application for a variance, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 23, 1975, which, inter alia, annulled the determination and directed appellant to grant an area variance to petitioner. Judgment affirmed, without costs or disbursements. Once petitioner demonstrated that he would suffer significant economic injury by the application to him of the area standards of section 24.72 (par [A], subpar [5]) of the Glen Cove Code of Ordinances, he was entitled to a variance unless appellant could show that the public health safety and welfare would be served by upholding the standards (see Matter of Overhill Bldg. Co. v Delany, 28 NY2d 449, 454). This appellant failed to do. Indeed, the record on this appeal clearly indicates that such a showing would not be possible. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Titone, JJ., concur.